Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendment was made to overcome claim objections and 35 U.S.C. 112(b) rejections, but not for overcoming any of the prior art of record.  The application has been amended as follows: 

Claim 1.  A reel leg fixing apparatus comprising:
	a hood portion having a tubular shape and including a protrusion protruding so as to have an opening for receiving a reel leg of a fishing reel,
	wherein the hood portion is formed of a plurality of prepreg sheets stacked together and is configured to be moved in an axial direction by an operation nut, and
	the hood portion includes reinforcement fibers oriented at least in the axial direction  the reinforcement fibers having first portions oriented parallel to the axial direction, and the  in the axial direction have second portions extending respectively from the first portions that are oriented oblique to the axial direction.

Claim 2.  The reel leg fixing apparatus of claim 1, wherein the second portions of the reinforcement fibers oriented [[in]] at least in the axial direction are oriented oblique to the axial direction symmetrically on both left and right sides of the hood portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a reel leg fixing apparatus comprising the protrusion, when seen in the axial direction of the hood portion, is a region where the reinforcement fibers oriented in at least the axial direction have second portions extending respectively from the first portions that are oriented oblique to the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA